                             UNITED STATES DISTRICT COURT
                              NORTHERN DISTRICT OF OHIO
                                   EASTERN DIVISION



UNITED STATES OF AMERICA,                      )       CASE NO.: 5:17 CR 298
                                               )
        Plaintiff                              )       JUDGE SOLOMON OLIVER, JR.
                                               )
   v.                                          )
                                               )
RUBIN SMITH, JR.,                              )
                                               )
        Defendant                              )       ORDER




          This matter was before the court on January 23 , 2019 for an Initial Appearance regarding

revocation of supervised release before Magistrate Judge Baughman who issued a Report and

Recommendation, (Doc. No. 80), finding Defendant Smith in violation of the terms of his

supervision. No objections were filed. On February 13, 2019, Defendant appeared for a final

revocation of supervised release before this court. Defendant Rubin Smith, Jr. was present and

represented by Assistant Federal Public Defender Edward Bryan. The United States was represented

by Assistant United States Attorney Payum Doroodian. The Pretrial Services and Probation Office

was represented by Keysha Myers. The court reporter was Lance Boardman. The court adopts the

Report and Recommendation of the Magistrate Judge and finds Defendant in violation of his

supervised release for reasons stated on the open record.

          IT IS ORDERED that Defendant is sentenced to time served and his supervised release

is continued with the same terms and conditions as previously imposed with the added condition
of home confinement for the next four months, with location monitoring at the discretion of the

Probation Officer. Defendant shall continue to pursue his GED, employment and attend his

mental health appointments and any substance abuse related programs as directed. If Defendant

wishes any further release from home confinement, he must first obtain approval from his

Probation Officer and this court.

         IT IS SO ORDERED.

                                                 /s/SOLOMON OLIVER, JR.
                                                 UNITED STATES DISTRICT JUDGE
February 14, 2019
